UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7102


TION ERNUL,

                 Petitioner - Appellant,

          v.

ROY COOPER,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02084-BO)


Submitted:    November 13, 2015              Decided:   December 1, 2015


Before KING and     THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tion Ernul, Appellant Pro Se.    Jess D. Mekeel, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tion       Ernul      seeks   to    appeal       the    district         court’s    order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues        a     certificate           of         appealability.               28      U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent        “a    substantial        showing        of        the   denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating          that     reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see      Miller-El     v.    Cockrell,          537    U.S.   322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Ernul has not made the requisite showing.                            Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,         and     dismiss    the       appeal.         We    dispense      with     oral

argument because the facts and legal contentions are adequately



                                                 2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3